PER CURIAM.
The return to the writ of habeas corpus herein raises issues of fact concerning whether Petitioner was duly and timely notified by his court appointed counsel (the Public Defender for the First Judicial Circuit) that he had been permitted by the District Court of Appeal, First District, to withdraw as counsel for Petitioner in presenting Petitioner’s appeal from his conviction in the Court of Record of Escambia County, *7Florida, prior to the dismissal of said appeal.
An evidentiary hearing appears in order; therefore the Honorable Woodrow Melvin, a Circuit Judge of the First Judicial Circuit of Florida, is appointed Commissioner to take such testimony as shall be deemed necessary for a determination of said issues and thereafter with all convenient speed report the same, together with his findings and recommendations to this Court. See Hollingshead v. Wainwright (Fla.), 188 So.2d 788; Hollingshead v. Wainwright (Fla.), 194 So.2d 577.
The Petitioner is authorized to proceed in forma pauperis. The Commissioner is authorized to appoint an attorney to represent Petitioner in those proceedings.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and ADAMS, JJ., concur.